Citation Nr: 1634523	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for varicose veins of the right lower extremity, rated as 20 percent disabling prior to April 19, 2016, and 40 percent disabling thereafter. 

2.  Entitlement to a higher initial rating for varicose veins of the right lower extremity, rated as 20 percent disabling prior to April 19, 2016, and 40 percent disabling thereafter. 

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to June 2012 with the Army Special Forces.  He served multiple combat tours in Southwest Asia from 1997 to 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Prior to May 7, 2014, manifestations of the Veteran's varicose veins of the right and left lower extremities include daily pain, persistent edema, stasis pigmentation, and nocturnal legs cramps without ulceration.

2.  From May 7, 2014 to March 13, 2016, the Veteran's varicose veins of the right and left lower extremities include increased pain of the bilateral calves, persistent edema, stasis pigmentation, and nocturnal leg cramps, but without symptoms that most nearly approximate the severity and frequency contemplated by massive board-like edema and constant pain at rest.  

3.  From March 14, 2016, the Veteran's varicose veins of the right and left lower extremities include massive board-like edema, with constant pain at rest. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but no more, for varicose veins of the right lower extremity prior to May 7, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

2.  The criteria for an initial rating of 40 percent, but no more, for varicose veins of the left lower extremity prior to May 7, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

3.  The criteria for a rating of 60 percent, but no more, for varicose veins of the right lower extremity from May 7, 2014 to March 13, 2016, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

4.  The criteria for a rating of 60 percent, but no more, for varicose veins of the left lower extremity from May 7, 2014 to March 13, 2016, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

5.  The criteria for a rating of 100 percent for varicose veins of the right lower extremity from March 14, 2016, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

6.  The criteria for a rating of 100 percent for varicose veins of the left lower extremity from March 14, 2016, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for varicose veins of the right and left lower extremities was awarded in the October 2012 rating decision on appeal.  Separate 20 percent evaluations were assigned to each leg effective July 1, 2012.  During the course of this appeal, increased 40 percent evaluations were awarded for each leg in an April 2016 rating decision effective April 19, 2016.  The Veteran's varicose veins of the lower extremities are currently rated as 20 percent disabling prior to April 19, 2016, and 40 percent disabling thereafter.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Veteran's varicose veins are rated under Diagnostic Code 7120 pertaining specifically to varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Diagnostic Code 7120 provides that varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  A Note to Diagnostic Code 7120 provides that these ratings are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be rated separately and combined, using the bilateral factor, if applicable.  38 C.F.R. §§ 4.25, 4.26, 4.104.

The Board finds that staged ratings are warranted for the Veteran's varicose veins throughout the claims period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based on the evidence of record, the Board finds that prior to May 7, 2014, initial 40 percent ratings are appropriate for the varicose veins of each lower extremity.  From May 7, 2014 to March 13, 2016, increased 60 percent evaluations are warranted for each lower extremity, and from March 14, 2016, separate 100 percent ratings are appropriate.

Prior to May 7, 2014, the Veteran's varicose veins manifested persistent edema and stasis pigmentation, without objective or lay indications of ulceration.  Service and post-service records demonstrate that the Veteran experienced gradually worsening symptoms and impairment during this period until July and August 2012, when surgical procedures helped alleviate his symptoms for a time. 

Service treatment records establish the presence of varicose veins dating from approximately 2000 and the Veteran underwent excisions of the veins on the left lower extremity in April and May 2007.  In March 2012, he was noted to have worsening varicose veins on the right leg and reported experiencing painful symptoms at times.  He was referred to a laser vein center and in April 2012, a private vascular physician identified the presence of bilateral marked varicosities, with edema and diagnosed painful varicose veins.  At that time, the Veteran complained of ongoing pain, daily swelling, nocturnal leg cramps, and increased pain following prolonged and strenuous physical activity, but not during regular exercise.  The Veteran's April 2012 retirement examination also found vascular abnormalities and diagnosed varicose veins with a recommendation for laser surgery.  Two months later, restless leg syndrome was diagnosed based on the results of a June 2012 sleep study.  In June 2012, the Veteran was seen at the VA Medical Center (VAMC) vascular surgery clinic.  Based on the diagnosis of extensive varicose veins on the right lower extremity and a large grouping of varicose veins on the left, radiofrequency ablations of the right and left great saphenous veins were performed in July and August 2012, respectively.  

A VA examination was performed in October 2012, two months after the Veteran's surgeries, and the examiner noted symptoms of persistent edema not relieved by elevation, constant pain at rest, and residual visual varicosities on the bilateral legs.  The VA examiner found that the Veteran could sit or stand for two to three hours without compression stockings, but additional activity would result in increased pain and bilateral edema.  Similar findings were noted on a June 2013 examination conducted by the Social Security Administration.  

The Board finds that the symptoms and impairment associated with the Veteran's varicose veins prior to May 7, 2014, most nearly approximate the criteria contemplated by initial 40 percent evaluations for each lower extremity.  38 C.F.R. § 4.7 (2015).  Service and post-service records document multiple findings of persistent edema, stasis pigmentation, and impairment to physical activity due to pain, but there are no findings or complaints of ulceration associated with the varicose veins as required for an increased 60 percent rating.  The Veteran's symptoms were lessened by his 2012 surgical procedures and he did not seek any treatment for his varicose veins after the surgeries for several years.  Although the October 2012 VA examiner found that the Veteran experienced constant pain at rest, a symptom associated with a 100 percent rating, the Veteran's varicose vein-related manifestations and impairment during this period are clearly of a similar severity and frequency as the criteria associated with a 40 percent evaluation rather than a 100 percent evaluation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (finding in the context of a claim for an increased rating for a mental disorder that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms.").  The Veteran was able to stand and sit for several hours and reported that he experienced increased pain only following prolonged and/or intense physical activity, but not with regular exercise.  As there was also no medical or lay evidence of ulceration during this period, ratings in excess of 40 percent are not warranted for varicose veins of either lower extremity.

Although initial ratings in excess of 40 percent are not appropriate prior to May 7, 2014, the Board finds that the Veteran's varicose veins most nearly approximate the criteria for increased 60 percent evaluations from May 7, 2014 to December 13, 2016.  During this period, the service-connected disability was productive of increased symptoms with consistent reports of worsening pain not controlled by medication.  On May 7, 2014, the Veteran was seen at the Womack Army Medical Center with complaints of bilateral leg and calf pain with right ankle swelling.  His veins were swollen, but there was no localized brownish discoloration and an arterial study in the vascular laboratory ruled out deep vein thrombosis.  In June 2014, a Womack Army Medical Center vascular surgeon found that the Veteran had a good result after the 2012 surgeries, but now experienced severe tightness of the bilateral calf muscles, ankle swelling, and discoloration.  However, the physician was unable to identify a vascular etiology for the Veteran's symptoms.  The Veteran continued to complain of bilateral calf pain and lower extremity swelling at follow-up appointments at Womack Army Medical Center and in September 2014, a private physician recommended that the Veteran undergo a venography to account for his persistent edema especially with exercise.  The Veteran was placed on oxycodone for pain management in January 2015.  His pain was somewhat improved through use of the opioid, but was still characterized as severe in April 2015 and treatment records throughout this period document findings of edema. 

Although the record does not indicate any incidence of ulceration during this period, the Veteran clearly experienced an increase in the severity of his pain and edema associated with the service-connected varicose veins beginning in May 2014.  From that point forward, he sought regular treatment for the condition and was prescribed various medications in an attempt to control his lower extremity pain.  The Veteran testified at an August 2015 hearing before the Board that his varicose veins caused persistent edema and pigmentation, swelling of the legs, and constant pain.  He treated his symptoms with multiple medications, compression stockings, and elevated his legs at night.  The Veteran also reported that his pain greatly impacted his sleep with frequent waking throughout the night.  Due to the increase in the Veteran's symptoms, the Board finds that 60 percent ratings are warranted for the varicose veins of each lower extremity from May 7, 2014 to March 13, 2016.  

The Board has considered whether a 100 rating is warranted for the varicose veins in each leg during this period, but finds that the Veteran's disability during this time was not productive of symptoms that most nearly approximate massive board-like edema, with constant pain at rest.  Treatment records show that the Veteran was prescribed multiple medications to treat his leg pain, including oxycodone, but edema was not always present during physical examination.  For example, in June and July 2015, Womack Army Medical Center physicians observed that the Veteran did not manifest swelling or edema of the lower extremities.  While some edema was occasionally noted, in May and June 2014 it was localized in the ankle and in August 2015 was characterized as "trace" non-pitting edema.  Although the Veteran stated on his August 2014 substantive appeal that he experienced massive board-like edema, the Board also finds that the medical evidence, which reflects the observations of medical professionals at regular intervals throughout the claims period, is more probative regarding the severity of the Veteran's symptomatology.  

A 100 percent schedular rating is appropriate for the period beginning March 14, 2016.  The Veteran was provided a VA examination in April 2016, and while the physical examination did not include findings comparable to a 100 percent rating, the VA examiner noted that the Veteran submitted photographs of his lower extremities documenting massive board-like edema dated March 14, 2016.  The photographs also verified the Veteran's statements that he experienced worse edema in the evenings, along with severe engorgement of the leg veins.  The service-connected varicose veins rendered the Veteran unable to perform physical or heavy labor and restricted his ability to stoop, kneel, squat, walk on uneven surfaces, or walk, stand, or drive for prolonged periods.  The Board therefore finds that the service-connected varicose veins of the right and left lower extremities most nearly approximate the criteria associated with total ratings from March 14, 2016.  38 C.F.R. § 4.7.  This is the maximum rating possible under the schedular criteria.  

In sum, the Board finds that prior to May 7, 2014, 40 percent initial ratings are warranted for varicose veins of each lower extremity, with increased 60 percent ratings assigned from May 7, 2014 to March 13, 2016.  100 percent ratings are appropriate from March 14, 2016.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected varicose veins, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected varicose veins varied to such an extent that a ratings greater or less than those assigned above are warranted.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509.  Thus, to the extent described above, the claims for increased ratings for varicose veins of the lower extremities are granted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected varicose veins of the lower extremities are evaluated under disorders of the cardiovascular system, the criteria which are found by the Board to specifically contemplate the severity of the disabilities.  Id.  Manifestations of the Veteran's varicose veins include edema, stasis pigmentation, enlarged veins, and accompanying pain and impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the ratings assigned herein.  The disability evaluations assigned herein reasonably describe the Veteran's disability level and symptomatology with regard to his service-connected varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7120.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those assigned above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 40 percent disability rating for varicose veins of the right lower extremity prior to May 7, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial 40 percent disability rating for varicose veins of the left lower extremity prior to May 7, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 60 percent disability rating for varicose veins of the right lower extremity from May 7, 2014 to March 13, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 60 percent disability rating for varicose veins of the left lower extremity from May 7, 2014 to March 13, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 100 percent disability rating for varicose veins of the right lower extremity from March 14, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 100 percent disability rating for varicose veins of the left lower extremity from March 14, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

REMAND

The Veteran filed a formal claim for TDIU during the course of this appeal and was denied by the RO in a January 2015 rating decision.  The Veteran did not initiate an appeal in response to the denial of his TDIU claim.  However, an appeal did not need to be filed with regard to this denial, as the issue of TDIU is part and parcel of the Veteran's claim for an increased rating, which was in appeal status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Based on the Board's disposition of the claims of appeals, the issue of TDIU must be remanded for readjudication. 

According, the issue of TDIU is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


